Title: From Julia Stockton Rush to Abigail Smith Adams, 23 June 1813
From: Rush, Julia Stockton
To: Adams, Abigail Smith



My dear Madam
Philadelphia June 23 1813

It is matter of much consolation to know that frends so dear to My lamented husband as Mr and Mrs Adams intend to continue, or or rather to transfer to me the frendship with which they have so long favord him. I shall cherish it as of inestimable value, tho conscious that I have no other claim to the honor they so kindly have offered, but that I was dear to him who they loved and respected while living, and whom they so pathetically and eloquently lament now dead.
A request from you dear Madam will ever with me have the force of a command, I will therefore at this time pass over that part of your letter in which with so much feeling you refer to my afflicting bereavement, and proceede to give you the particulars of the closing scene of our much loved frend.
A cough was constitutional with him on the slightest cold, he got his feet wet in November from attending the funeral of one of his patients, a cough ensued which was never cured, tho it gave him but little trouble during the day, except after some unusual exposure to cold or damp, He was frequently during the winter disturbed by it at night, and always had a bad coughing spell after he got into bed and upon rising in the morning—he always took a drink of warm molasses and water made pleasant by a little brandy or lime juice at going to bed—sometimes 10 drops of ladunum if he had coughd in the evening, by these little attentions he pass’d the winter comfortably and often express’d his gratitude to god that with a heavy cough he had not been confined a single day, and his health otherwise was remarkably good—He had been in the habit of drinking from one to two glasses of good madeira wine every day, but after the cough became troublesome he abstained from wine intirey, and for two months before his sickness he even deny’d himself the use of small table beer of which he was fond, and always used at his dinner. I remonstrated against this plan and said that I thought his labors and his advancing years required more generous living—He said it agreed with him, that altho he drank nothing but water at his meals, that he took meat every day (I thought but sparingly) drank a good portion of tea and coffee, and ate plentifully of buttered toast and the cakes that are in use with us during the winter, he added that he got up from his dinner and sat down to his studies with as much alacrity as he did when he was thirty years of age owing he thought to his light meals—I reminded him but a few days before he was sick, that his dieting plan was more likely to injure him now than when he was thirty years of age, and I urged him to try a little wine again, he said he had yielded to my entreaties several times lately and it had always set him to coughing—I thought he looked pale and reduced—I have been thus particular as I cannot but believe that this reduced state of his body previous to his illness, had no small effect in the sinking of his system so soon under so little apparent disease. He pass the day of the 14 of April in his usual health, was engaged in active business till seven oclock in evening, when after taking coffee and eating heartily of buckwheat cakes, he sat down to his writing desk, he was preparing one of the tracts he mentioned in his last letter to Mr Adams. I was in and out of his room several times after tea and found him busy, at nine oclock I found him sitting close to the fire and he said he feard he was getting a chilly fit—I advised him to go to bed to which he consented—While the room and water for his feet were preparig I warm’d his great coat and put it on him and gave him some warm drink—the chamber maid soon came in and said all was ready—I carried the candle before him and he went up the stairs, alas he never came down till he was borne to his grave—providence was kind in putting all these things into my mind, and in inducing him to yield so soon to all these little remedies, for tho they were unavailing, yet it has been a comfort to me to know that without any particular anxiety as to the indisposition then on him—that nothing was omitted in the beginning which could have been done if I had know the fatal event that was to take place—not more than twenty minutes had pass’d before he was in a warmed bed from his first complaining, He took a diluting warm draught after he got into bed—his chilliness for it did not amount a chilly fit soon went of, and a fever succeeded, he complained of pains in his limbs and after midnight of a pain in his right side—soon after this he said he must be bled—I told him not to think of that remedy so soon, that he had lived low all winter and was too pale and thin to bleed upon every little fit of pain that occured—he slept after this but towards daylight was very urgent for me to get up and send for the bleeder, I felt I do not know why—but I did feel a great reluctance to bleeding him—and with great difficulty persuaded him to wait till morning—at seven I got up and sent of the bleeder who took twelve oz of blood, it gave him releif and a perspiration came on and carried of his fever—one of our Sons was affected with an external complaint which required a Surgeon, Dr Dorsey call’d occasionally—and happened to call that morning thursday, when I heard he was in the house, I requested that he would see Dr Rush—he did not ask for it nor should I have thought it necessary to send for one if he had not happened in the house—it was my son James who was the patient and his complaint confined him to his room therefore he had not seen his father—Dr Dorsey felt his pulse and heard how he was taken and what had been done, He said the bleeding was right, but the pulse was subdued, and he did not think more would be necessary, prescribed a blister to the side if the pain continued or returned, and desired me to make some generous wine whey, and let him drink plentifully through the day—it pass’d away without any thing to alarm and I hoped and believed he would be down stairs the next day—He complained a little of the pain in the side in the evening and a blister was appl’yd which never rose—he frequently said the pain was not actute and he should not regard it but for the cough he had so long laboured under. he feard congestion might take place, on friday the only unfavorable symptom was a constant disposition to sleep—upon my expressing uneasiness, he quieted my fears by reminding me that he had taken an opiate the night before—and that his habits were so active—that he could not but sleep lying as he did in a comfortable bed without pain and with but little fever—towards evening his fever rose and he pass’d a restless evening and night, and complained again of an acute pain in his side and call’d earnestly for another bleeding a little before daylight. I entreated him to wait till his physician saw him, indeed told him that I could not consent to his loosing blood again after hearing that his pulse was low—that if he should sink under bleeding I could never forgive myself, when Dr Dorsey came he objected to bleeding him but told me he wish’d Dr Physick to be call’d, as he did not himself as a young man feel himself at liberty to oppose Dr Rush inclination to be bled and that he thought it improper in the then state of his pulse, Dr Physick soon came and also decided against the operation, he however consented to cupping on the side by which he took four oz ounces of blood, and obtained releif—and complained but little more of his side afterwards, he was a good deal exhausted by the pain and operations of the morning, and he had a good deal of fever—but towards dinner time he got into a comfortable sleep, and in the evening his fever abated and at bed time he seem’d free from any complaints except weakness—he had a most comfortable night, I beleive he would have slept soundly if he had not been frequently wakened to take nourishment which he did in the form of porter and wine whey. On sunday morning when the Doctors came they congratulated me on his being in safe way—he said he had no pain, fever, nor uneasiness, indeed he said he was quite well—when the children came in he kiss’d the girls and shook hands with his sons, and said he hoped to be down among them in a few days—he told me he could think again, that he had been in so lethargick a state for two days that he could not collect his Ideas together, that he had been very ill, but that he hoped the crisis of his disease was pass’d and that he had nothing but weakness to contend with, he conversed pleasantly with me all day on Sunday when awake, tho he was still sleepy, but said he awoke refresh’d from every little nap—he took porter, wine, whey, and beef tea, all of which agreed with his stomach—Bishop White paid him a visit after the afternoon service, he talk’d as usual with him for about 15 minutes and said he would thank him for a short prayer—. adding “I am much better but still weak and low, the effectual fervent prayer of a righteous man availeth much” this was made, and the Bishop has since told me that when he left him he considered him safe—soon after this visit came the Doctors again, they said not a word to alarm me, only to my daughters in the parlour they said they did not think him quite so well as in the morning, they desired me to give him as much of his drinks as he would take, and that they should see him again at nine o’clock—I was informed after his death that they found his pulse very low, it would have been very important  for me to have know his real state, he did not appear to beleive himself worse at that time—I knew his fever had risen from his flush’d face and from his thirst—but he said he was quite easy, and talk’d as usual about indifferent things—during the day in speaking of his recovery he said he should be thankful to be spared yet a little longer to his dear family, but if god had done with him here, he was perfectly resigned to his will and ready to go and thankful that he had been spared so long. At nine oclock on Sunday evening the physicians came again, and I soon awoke to the horrors that I afterwards experienced—Dr Physick told me his pulse had sunk astonishingly since five oclock, and that strong stimulants must be poured down and used externally—brandy was given, cloths were wrung out of spirits of turpentine and applyd to his body, blisters mixed with turpentine to his legs, blisters of the common kind had been put to his wrists on saturday night, and they rose tolerably well, he took but little brandy it was too powerful for him, it made him cough and affected his breast to a distressing degree, he said he should strangle if he took another dose and absolutely refused after the third—but he took all the other mentioned articles to the last hour, and said they were pleasant, cooling and refreshing—He then was sensible of his immediate danger, but meek, resigned, and collected. He call’d his Son James to him and gave him some directions relative to his papers, and committed his Mother and Sisters to his attention and kindness, I then returned to him, he took my hand and look’d at me and said “My excellent wife I shall leave you, but your Son will take care of you I have charged him to do so—He then raised his eyes to heaven and repeated these words from the Litany of the Epscopal church, “By the Mystery of thy holy incarnation, by thy holy nativity and circumsision; by thy baptism fasting and temptation, by thine agony and bloody sweat, by thy cross and passion, by thy precious death and burial, by thy glorious resurection and assension, and by the coming of the holy ghost, blessed Jesus wash me from the defilements of sin and receive me into thy everlasting arms,” This was in the night of sunday—or the morning of monday, he said no more to me particularly nor indeed to any one else, except to answer in the kindest and most polite manner to evey question that was put to him—Dr Mease who gave him the last tumbler of porter diluted with a little cold water about half an hour before he left us, ask’d him if it continued to be pleasant to him, he said yes Sir  agreeable and cooling—He laid the whole of Monday in this tranquil and happy state, either sleeping or raising his hands in silent ejaculation, frequently wiping the cold sweat from his face with an handkerchief which he would not let go from his hands, till seven minutes after five in the evening when without a struggle or a groan he took his flight to an happier region—I humbly trust to dwell with the spirits of just men made perfect and in the presence of god. A more quick happy death no mortal was ever favord with, perfectly rational till the last moment—he put the seal to the piety and usefulness of his life by his composure and resignation in death—but oh my dear Madam what an aching heart is left to me, the world appears a dreary waste, where I have but little to do and less to interest me.
I have given you a plain unvarnished statements of the circumstances as they occurred—my hand has trembled I fear too much to make what I have written legible and my tears have flown too fast to enable me to study the language I have used—but to a friend who was so much interested as to ask such a detail I am sure it is not necessary to appologize for the manner of its execution I cannot tell you how much I am gratified by the request.
My daughter has copied most of the tributes of respect to her father that have been published, she will make copies of them for you—a perfect likeness was taken of him about six months ago from which a miniature print is now in hand, as soon as it is finished one shall be sent to you. My daughter Manners left me three weeks ago to join her husband in Canada he has been slightly wounded made a prisoner and parolled in one of the late battles in Upper Canada—she was to go to her sister in Quebec, but she will now see her husband sooner than she expected, as he will not be call’d upon to fight till he is exchanged—You see my dear Madam I have had more than one affliction to encounter—but they are all necessary, we are so tightly peg’d down to the world till these trials break us loose, that I feel they are sent in mercy to me at least—All my family desire to be most respectfully presented to the highly respected frend of their dear father Mr Adams, and to you Madam / With your obliged / and most affectionate / frend & servant
Julia Rush